TRAmmeil,
dissenting: I dissent, on the authority of McLarry v. Commissioner, 30 Fed. (2d) 789.
ARTjNdell, dissenting: I dissent on the first issue, not because of any conviction of error in the majority opinion, but solely by reason of the decision in McLarry v. Commissioner, 30 Fed. (2d) 789, decided by the Circuit Court of Appeals for the Fifth Circuit, to which an appeal lies in this proceeding.
Love,
dissenting: I dissent from the prevailing opinion in this case on the first issue decided. My reasons for such dissent, stated as briefly as possible, are :
The wife’s title to her half of the earned income is exactly the same as her husband’s title is to his half. There is no law, rule or reason justifying the allowance of the maximum to the husband and denying the allowance to the wife.
*655Congress could have provided for only one such allowance or for a division between the husband and wife, as in the case of the deduction for the head of a family, but Congress did not do so, and it is not the province of any court or this Board to supply such legislation.